UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 7, 2008 (Date of Earliest Event Reported) Commission file number: 1-3203 CHESAPEAKE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 804-697-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On May 7, 2008, Chesapeake Corporation (the "Company" or "Chesapeake") issued a press release announcing first quarter 2008 results.The information contained in the press release, which is attached as Exhibit 99.1 to this report, is incorporated herein by reference.On May 7, 2008 Chesapeake held a conference call with investors to discuss the first quarter 2008 results.The manuscript of this conference call, which is attached as Exhibit 99.2 to this report, is incorporated herein by reference. The information in this Form 8-K and the exhibits attached shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall they be deemed incorporated by reference in any filing made by Chesapeake under the Securities Act of 1933, as amended. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 99.1 Press release, issued on May 7, 2008, announcing first quarter 2008 results 99.2 Manuscript for conference call held on May 7, 2008, discussing first quarter 2008 results SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHESAPEAKE CORPORATION (Registrant) Date:May 7, 2008 BY: /s/ Joel K. Mostrom Joel K. Mostrom Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1 Press release, issued on May 7, 2008, announcing first quarter 2008 results 99.2 Manuscript for conference call held on May 7, 2008, discussing first quarter 2008 results
